DETAILED ACTION
Response to Amendment
The previous claim objections have been overcome.
In light of the amended claims, claims 1, 19, 32-35, and 39 have been objected to.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 08/14/2019, the following has occurred: claims 1, 6-7, 19, 36-37, and 39-40 have been amended; claims 3-4, 9-10, 12-18, 22, 24, 26-28, and 31-35 were canceled; claims 2, 5, 8, 11, 20-21, 23, 25, 29-30, and 38 have remained unchanged; and claims 41-45 have been added.
Claims 1-2, 5-8, 11, 19-21, 23, 25, 29-30, and 36-45 are pending.
Effective Filing Date: 02/24/2017

Response to Arguments
Claim Objections:
Applicant amended the claims to overcome the previous objections to the claims. Examiner withdraws the previous rejections to the claims.

35 U.S.C. 103 Rejections:
Applicant made arguments directed towards the newly amended claim limitations. These arguments are deemed moot in view of the newly cited art.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/18/2021 and 2/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1, 19, and 39 are objected to because of the following informalities:
Claim 1 recites “role receptibilities” in line 13 of the claim when it should most likely recite “role responsibilities”. If this is not the case, claim 1 would be rejected under 35 U.S.C. 112(b) for lack of antecedent basis for the term “role receptibilities”.
Claim 19 recites “role receptibilities” in line 12 of the claim when it should most likely recite “role responsibilities”. If this is not the case, claim 19 would be rejected under 35 U.S.C. 112(b) for lack of antecedent basis for the term “role receptibilities”.
Claim 39 recites “role receptibilities” in line 12 of the claim when it should most likely recite “role responsibilities”. If this is not the case, claim 39 would be “role receptibilities”.
Appropriate correction is required.

Additionally, the numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claims 32-35 of the previous claim set have either disappeared or have been renumbered. Examiner believes that Applicant accidentally omitted the cancellation of claims 32-35 within the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0026253 to Bradski et al. in view of U.S. Patent No. 8,407,081 to Rajasenan further in view of U.S. Patent No. 9,208,474 to McKeown et al.
As per claim 1, Bradski et al. teaches a system, comprising:
--a processor; (see: paragraph [0170] where there is a system that includes a processor) and
--a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, (see: paragraph [0170] where there is a system that includes a memory) comprising:
--analyzing captured image data of a physical area of a healthcare facility to identify objects within the captured image data, (see: paragraphs [0584] and [0852] where objects are being identified using AR. Also see: paragraph [0916]) wherein the objects comprise an employee of the healthcare facility; (see: paragraph [0177] where an object may be a person. A person can be an employee at a healthcare facility)
--wherein the subset comprises information regarding one or more objects of the objects including the employee, (see: paragraph [1627] where there is a subset of information about the employees)
--generating overlay data for projection on a display over a current view of the physical area of the healthcare facility that is viewed by the user; (see: see: FIG. 89H where overlay data is being generated and displayed. Also see: paragraphs [1452] - [1453]. This data can be displayed over a physical area of a healthcare facility) and
--displaying the overlay data on the display in a position that is spatially aligned with the one or more objects (see: FIG. 89H where the software of the invention (rendering component) is spatially aligning the overlay data with the one or more objects such as “WINE NAME”, “Recommended”, etc. Also see: paragraphs [1452] - [1453]).
Bradski et al. teaches the above-mentioned claim limitations. The difference between Bradski et al. and the claimed invention is that while Bradski et al. does disclose displaying augmented reality overlay data, it does not explicitly teach displaying employee performance information. In particular, Bradski et al. may not further, specifically teach:
1) --performing an assessment of a state of performance of the healthcare facility based on the objects, including evaluating performance of role responsibilities of the employee at the healthcare facility;
2) --determining feedback information regarding the state of performance, including determining one or more performance metrics regarding the performance of the role receptibilities;
3) --selecting a subset of the feedback information that is relevant to a user based in part on a role of the user at the healthcare facility, and wherein the selecting the subset comprises selecting the one or more performance metrics based on the user having an administrative role; and
4) --generating overlay data representative of the subset of the feedback information.

Rajasenan teaches:
1) --performing an assessment of a state of performance of the healthcare facility based on the objects, including evaluating performance of role responsibilities of the employee at the healthcare facility; (see: column 5, lines 51-53 and column 61, lines 13-15 where there is a performance evaluation of each role at the facility based on outcomes of their actions. This is an assessment of a state of performance) and
2) --determining feedback information regarding the state of performance, including determining one or more performance metrics regarding the performance of the role receptibilities (see: column 11, lines 39-45 and column 61, lines 16-25 where there is a projected best action path and feedback information being determined to improve the role’s performance toward achieving the organization objective).
1) perform an assessment of a state of performance of the healthcare facility based on the objects, including evaluating performance of role responsibilities of the employee at the healthcare facility and 2) determine feedback information regarding the state of performance, including determining one or more performance metrics regarding the performance of the role receptibilities as taught by Rajasenan in the system as taught by Bradski et al. with the motivation(s) of transparently improving processes in a manner that minimally disrupts staff, quickly leads to improvements, and provides a high return on the investment in process improvement effort (see: column 2, lines 50-53 of Rajasenan) considering that Bradski et al. already talks about monitoring employee activity at a company in paragraph [1627].

McKeown et al. teaches:
3) --selecting a subset of the feedback information that is relevant to a user based in part on a role of the user at the healthcare facility, (see: column 7, lines 39-61 where there is information that is selectively shown to an administrator based on their role of being an administrator. Additionally the user was taught as being in a healthcare facility in the Rajasenan reference) and wherein the selecting the subset comprises selecting the one or more performance metrics based on the user having an administrative role; (see: column 38, lines 39-43 where there are performance ratings being shown for employees. The hr/administrative role is able to see this information) and
4) --generating overlay data representative of the subset of the feedback information (see: FIGS. 10 and 11 where the performance (subset of feedback information) is displayed (generated as overlay data)).
One of ordinary skill at the time of the invention was filed would have found it obvious to 3) select a subset of the feedback information that is relevant to a user based in part on a role of the user at the healthcare facility and wherein the selecting the subset comprises selecting the one or more performance metrics based on the user having an administrative role and 4) generate overlay data representative of the subset of the feedback information as taught by McKeown et al. in the system as taught by Bradski et al. and Rajasenan in combination with the motivation(s) of controlling the complexities of human capital management operations (see: column 1, lines 27-37 of McKeown et al.).

As per claim 2, Bradski et al., Rajasenan, and McKeown et al. in combination teaches the system of claim 1, see discussion of claim 1. Bradski et al. further teaches:
--determining relative positions of the one or more objects in the physical area from the current view of the physical area and determining the position for displaying the overlay data on the display based on the relative positions (see: paragraph [1442] and 8939 of FIG. 89B where a relative position of the scale (a position of the object in the physical area from the current view of the physical area) is being determined by this AR system and an overlay (item 8939) is being displayed next to the scale based on the positioning of the scale).

As per claim 38, Bradski et al., Rajasenan, and McKeown et al. in combination teach the method of claim 1, see discussion of claim 1. McKeown et al. further teaches wherein the selecting comprises identifying the one or more objects based on the one or more objects being relevant to the role of the user (see: FIGS. 10 and 11 and column 7, lines 39-61 where there is information that is selectively shown to an administrator based on their role of being an administrator. Employees and their performance are being identified based on relevance to the hr-admin that is viewing these performance metrics) and selecting the subset of information based on the subset comprising information associated with the one or more objects (see: column 38, lines 39-43 where there are performance ratings being shown for employees. The hr/administrative role is able to see this information because the. The objects here are the employees and the information that is selectively displayed to the admin is the selected information).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 39, Bradski et al. teaches a non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, (see: paragraph [0526] where there is a non-transitory computer-readable media) comprising:
--analyzing captured image data of a physical area of a healthcare facility to identify objects within the captured image data, (see: paragraphs [0584] and [0852] where objects are being identified using AR. Also see: paragraph [0916]) wherein the objects comprise an employee of the healthcare facility; (see: paragraph [0177] where an object may be a person. A person can be an employee at a healthcare facility)
--generating overlay data for projection on a display over a current view of the physical area of the healthcare facility that is viewed by the user; (see: see: FIG. 89H where overlay data is being generated and displayed. Also see: paragraphs [1452] - [1453]. This data can be displayed over a physical area of a healthcare facility) and
--displaying the overlay data on the display (see: FIG. 89H where the software of the invention (rendering component) is spatially aligning the overlay data with the one or more objects such as “WINE NAME”, “Recommended”, etc. Also see: paragraphs [1452] - [1453]).
Bradski et al. may not further, specifically teach:
1) --performing an assessment of a state of performance of the healthcare facility based on the objects, including evaluating performance of role responsibilities of the employee at the healthcare facility;
2) --determining feedback information regarding the state of performance, including determining one or more performance metrics regarding the performance of the role receptibilities;
3) --selecting a subset of the feedback information that is relevant to a user based in part on a role of the user at the healthcare facility, wherein the subset varies based on whether the role comprises a clinical role or an administrative role including the employee, and wherein the selecting the subset comprises selecting the one or more performance metrics based on the user having an administrative role; and
4) --generating overlay data representative of the subset of the feedback information.

Rajasenan teaches:
1) --performing an assessment of a state of performance of the healthcare facility based on the objects, including evaluating performance of role responsibilities of the employee at the healthcare facility; (see: column 5, lines 51-53 and column 61, lines 13-15 where there is a performance evaluation of each role at the facility based on outcomes of their actions. This is an assessment of a state of performance) and
2) --determining feedback information regarding the state of performance, including determining one or more performance metrics regarding the performance of the role receptibilities (see: column 11, lines 39-45 and column 61, lines 16-25 where there is a projected best action path and feedback information being determined to improve the role’s performance toward achieving the organization objective).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) perform an assessment of a state of performance of the healthcare facility based on the objects, including evaluating performance of role responsibilities of the employee at the healthcare facility and 2) determine feedback information regarding the state of performance, including determining one or more performance metrics regarding the performance of the role receptibilities as taught by Rajasenan in the medium as (see: column 2, lines 50-53 of Rajasenan) considering that Bradski et al. already talks about monitoring employee activity at a company in paragraph [1627].

McKeown et al. teaches:
3) --selecting a subset of the feedback information that is relevant to a user based in part on a role of the user at the healthcare facility, (see: column 7, lines 39-61 where there is information that is selectively shown to an administrator based on their role of being an administrator. Additionally the user was taught as being in a healthcare facility in the Rajasenan reference) wherein the subset varies based on whether the role comprises a clinical role or an administrative role including the employee, (see: FIG. 9A and FIG. 9B where the clinical role (employee role) and admin role (executive role) have access to different information. Also see: column 7, lines 39-61 where there is information that is selectively shown to an administrator based on their role of being an administrator. Additionally the employee is taught as a doctor in Rajasenan column 15, line 25) and wherein the selecting the subset comprises selecting the one or more performance metrics based on the user having an administrative role; (see: column 38, lines 39-43 where there are performance ratings being shown for employees. The hr/administrative role is able to see this information) and
4) --generating overlay data representative of the subset of the feedback information (see: FIGS. 10 and 11 where the performance (subset of feedback information) is displayed (generated as overlay data)).
One of ordinary skill at the time of the invention was filed would have found it obvious to 3) select a subset of the feedback information that is relevant to a user based in part on a role of the user at the healthcare facility and wherein the selecting the subset comprises selecting the one or more performance metrics based on the user having an administrative role and 4) generate overlay data representative of the subset of the feedback information as taught by McKeown et al. in the medium as taught by Bradski et al. and Rajasenan in combination with the motivation(s) of controlling the complexities of human capital management operations (see: column 1, lines 27-37 of McKeown et al.).

As per claim 40, Bradski et al., Rajasenan, and McKeown et al. in combination teach the non-transitory machine-readable storage medium method of claim 39, see discussion of claim 39. McKeown et al. further teaches wherein the selecting comprises identifying at least one object of the objects based on the at least one being relevant to the role of the user (see: FIGS. 10 and 11 and column 7, lines 39-61 where there is information that is selectively shown to an administrator based on their role of being an administrator. Employees and their performance are being identified based on relevance to the hr-admin that is viewing these performance metrics) and selecting the subset of information based on the subset comprising information associated with the one or more objects (see: column 38, lines 39-43 where there are performance ratings being shown for employees. The hr/administrative role is able to see this information because the. The objects here are the employees and the information that is selectively displayed to the admin is the selected information).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 39, and incorporated herein.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0026253 to Bradski et al. in view of U.S. Patent No. 8,407,081 to Rajasenan further in view of U.S. Patent No. 9,208,474 to McKeown et al. as applied to claim 1, and further in view of U.S. 2010/0167248 to Ryan.
As per claim 5, Bradski et al., Rajasenan, and McKeown et al. in combination teaches the system of claim 1, see discussion of claim 1. The combination may not specifically, further teach wherein the objects comprise medical equipment, and wherein the performing the assessment comprises:
1) --generating usage data regarding utilization of the medical equipment; and
2) --determining the state of performance based on the usage data.

Ryan teaches:
--wherein the objects comprise medical equipment, (see: paragraph [0019] where there are instruments) and wherein the performing the assessment comprises:
1) --generating usage data regarding utilization of the medical equipment (see: paragraph [0021] where triangulation is being used to determine the location of the items/instruments. The positional data is the usage data); and
2) --determining the state of performance based on the usage data (see: paragraph [0007] where performance metrics are being determined based on the positional data of the objects).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the objects comprise medical equipment, and wherein the performing the assessment comprises: 1) generating usage data regarding utilization of the medical equipment and 2) determining the state of performance based on the usage data as taught by Ryan in the system as taught by Bradski et al., Rajasenan, and McKeown et al. in combination with the motivation(s) of scoring the performance of individuals within a medical procedure environment (see: column [0042] of Ryan) so that performances can be monitored for purposes of improvement.

Claims 6 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0026253 to Bradski et al. in view of U.S. Patent No. 8,407,081 to Rajasenan further in view of U.S. Patent No. 9,208,474 to McKeown et al. as applied to claim 1, further in view of U.S. Patent No. 9,256,711 to Horseman.
As per claim 6, Bradski et al., Rajasenan, and McKeown et al. in combination teaches the system of claim 1, see discussion of claim 1. Bradski et al., Rajasenan, and McKeown et al. in combination may not further, specifically teach wherein the operations further comprise:
1) --determining a suggested comment for providing to the employee by the user based on the one or more performance metrics and a relationship between the employee and the user; and
2) --including the suggested comment in the overlay data.

Horseman teaches:
1) --determining a suggested comment for providing to the employee by the user based on the one or more performance metrics and a relationship between the employee and the user; (see: column 37, lines 12-19 and column 39, lines 29-35 where there is a suggested comment that is displayed. Also see: column 40, lines 38-47 where health reports that provide a course of action are being provided. Also see: column 40, lines 5-10 where the health reports can be provided to the employer. Thus the employer is receiving a suggested comment (recommended course of action) based on the performance metrics (wellbeing of the user) and relationship between the employer and the employee (where the comment is related to the employee, and thus the employer as well)) and
2) --including the suggested comment in the overlay data (see: column 30, lines 14-34 and column 40, lines 38-47 where there is display of data to the employer, thus the recommended course of action (suggested comments) would also be displayed to the employer).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the performing the assessment comprises 1) determine a suggested comment for providing to the employee by the user based on the one or 2) include the suggested comment in the overlay data as taught by Horseman in the system as taught by Bradski et al., Rajasenan, and McKeown et al. in combination with the motivation(s) of being capable of providing frequent (e.g., real-time) feedback that can be used by the employee to dynamically adjust their day-to-day actions (see: column 2, lines 41-44 of Horseman).

As per claim 41, Bradski et al., Rajasenan, and McKeown et al. in combination teach the non-transitory machine-readable storage medium method of claim 39, see discussion of claim 39. The combination may not further, specifically teach:
1) --determining a suggested comment for providing to the employee by the user based on the one or more performance metrics and a relationship between the employee and the user; and
2) --including the suggested comment in the overlay data.

Horseman teaches:
1) --determining a suggested comment for providing to the employee by the user based on the one or more performance metrics and a relationship between the employee and the user; (see: column 37, lines 12-19 and column 39, lines 29-35 where there is a suggested comment that is displayed. Also see: column 40, lines 38-47 where health reports that provide a course of action are being provided. Also see: column 40, lines 5-10 where the health reports can be provided to the employer. Thus the employer is receiving a suggested comment (recommended course of action) based on the performance metrics (wellbeing of the user) and relationship between the employer and the employee (where the comment is related to the employee, and thus the employer as well)) and
2) --including the suggested comment in the overlay data (see: column 30, lines 14-34 and column 40, lines 38-47 where there is display of data to the employer, thus the recommended course of action (suggested comments) would also be displayed to the employer).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the performing the assessment comprises 1) determine a suggested comment for providing to the employee by the user based on the one or more performance metrics and a relationship between the employee and the user and 2) include the suggested comment in the overlay data as taught by Horseman in the medium as taught by Bradski et al., Rajasenan, and McKeown et al. in combination with the motivation(s) of being capable of providing frequent (e.g., real-time) feedback that can be used by the employee to dynamically adjust their day-to-day actions (see: column 2, lines 41-44 of Horseman).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0026253 to Bradski et al. in view of U.S. Patent No. 8,407,081 to Rajasenan further in view of U.S. Patent No. 9,208,474 to McKeown et al. as applied to claim 1, and further in view of U.S. 2008/0059292 to MYERS et al.
As per claim 7, Bradski et al., Rajasenan, and McKeown et al. in combination teaches the system of claim 1, see discussion of claim 1. Bradski et al. further teaches including at least some of the recommendation data in the overlay data (see: FIG. 89H where a recommended selection is being displayed as an 8958 option).
Bradski et al., Rajasenan, and McKeown et al. in combination may not further, specifically teach:
1) --determining recommendation data regarding how to improve the state of performance of the healthcare facility based on the feedback information and historical performance data regarding historical performance of the healthcare facility using one or more machine learning techniques.

MYERS et al. teaches:
1) --determining recommendation data regarding how to improve the state of performance of the healthcare facility based on the feedback information and historical performance data regarding historical performance of the healthcare facility using one or more machine learning techniques (see: paragraph [0016] where based upon the analysis of the professional's performance, the present invention includes systems and methods that determine and recommend individually tailored performance improvement interventional pathways that are designed to address specific deficiencies and the gaps in the individual professional's, or their healthcare systems' (e.g., practice, hospital, clinic, etc.), performance. Also see: paragraph [0044] where the system directs the user to a particular set of practice improvement pathways based on rules that may be defined by a human administrator and/or automatically generated rules, artificial intelligence, decision support, or industry standards. Also see: paragraphs [0033], [0076], and [0080]. The system is generating a recommendation regarding how to improve the state of performance for the hospital. This is being done using artificial intelligence driven system that uses past recommendations (historical performance data) and the individual’s needs identified through performance analysis (feedback information) for generating a recommendation).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) determine recommendation data regarding how to improve the state of performance of the healthcare facility based on the feedback information and historical performance data regarding historical performance of the healthcare facility using one or more machine learning techniques as taught by MYERS et al. in the system as taught by Bradski et al., Rajasenan, and McKeown et al. in combination with the motivation(s) of tracking the utilization of interventional activities and the overall impact of specific interventions on the performance of their members, while standardizing the distribution of evidence-based guidelines and best care practices rapidly across the organization, to improve the quality, safety, and efficacy of care (see: paragraph [0015] of MYERS et al.).

As per claim 8, Bradski et al., Rajasenan, McKeown et al., and MYERS et al. in combination teach the system of claim 7, see discussion of claim 7. Bradski et al. further teaches wherein the recommendation data comprises information regarding addition or removal of resources (see: FIG. 89H where a wine is being recommended as an addition of resources).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0026253 to Bradski et al. in view of U.S. Patent No. 8,407,081 to Rajasenan further in view of U.S. Patent No. 9,208,474 to McKeown et al. as applied to claim 1, further in view of U.S. 2008/0059292 to MYERS et al. and further in view of U.S. 2008/0082463 to Cheng et al.
As per claim 11, Bradski et al., Rajasenan, and McKeown et al. in combination teaches the system of claim 1, see discussion of claim 1. The combination may not specifically, further teach wherein the performing the assessment comprises employing an explicitly and implicitly trained machine learning system.

MYERS et al. teaches:
--wherein the performing the assessment comprises employing a trained machine learning system (see: paragraph [0043] where the system directs the user to a particular set of practice improvement pathways based on rules that may be defined by a human administrator and/or automatically generated rules, artificial intelligence, decision support, or industry standards. The assessment component here (the software) is a trained machine learning system (artificial intelligence system)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the performing the assessment comprises employing a trained machine learning system as taught by MYERS et al. in the system as taught by Bradski et al., Rajasenan, and McKeown et al. in combination with the motivation(s) of tracking the utilization of interventional activities and the overall impact of specific interventions (see: paragraph [0015] of MYERS et al.).

Cheng et al. teaches:
--an explicitly and implicitly trained machine learning system (see: paragraph [0008] where machine learning systems can also be trained (implicitly as well as explicitly) based on a possible identified tagging criteria).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an explicitly and implicitly trained machine learning system as taught by Cheng et al. for the artificial intelligent assessment system as disclosed by Bradski et al., Rajasenan, McKeown et al., and MYERS et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Bradski et al., Rajasenan, McKeown et al., and MYERS et al. already teaches an artificial intelligent system for assessment thus it would have been obvious to try to substitute that system with one that is explicitly and implicitly trained to obtain predictable results. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0026253 to Bradski et al. in view of U.S. Patent No. 7,774,044 to Sauer et al. .
As per claim 19, Bradski et al. teaches a method comprising:
--receiving, by a system comprising a processor, image data, (see: paragraphs [0584] and [0852] where objects are being identified using AR. Also see: paragraph [0916])
--determining, by the system, descriptive information based on analysis of the image data, (see: paragraph [0204] where recognition is occurring using the image data) including identifying an employee present in the image data; (see: paragraph [0177] where an object may be a person. A person can be an employee at a healthcare facility) and
--displaying, by the system, the subset of the feedback information on a display as overlay data over a current view of the healthcare environment viewed by the user (see: FIG. 89H where the software of the invention (rendering component) is spatially aligning the overlay data with the one or more objects such as “WINE NAME”, “Recommended”, etc. Also see: paragraphs [1452] - [1453]).
Bradski et al. teaches the above-mentioned claim limitations. The difference between Bradski et al. and the claimed invention is that while Bradski et al. does disclose displaying augmented reality overlay data, it does not explicitly teach displaying employee performance information. In particular, Bradski et al. may not further, specifically teach:
1) --receiving image data captured of a healthcare environment where a medical procedure is being performed;
2) --determining descriptive information characterizing the healthcare environment and the medical procedure based on analysis of the image data;
3) --performing, by the system, an assessment of the healthcare environment and the medical procedure based on the descriptive information, including evaluating performance of role responsibilities of the employee at the healthcare environment;
4) --determining, by the system, feedback information regarding the healthcare environment or the medical procedure based on the assessment, including determining one or more performance metrics regarding the performance of the role receptibilities;
5) --selecting, by the system, a subset of the feedback information that is relevant to a user based in part on a role of the user in a healthcare environment and the medical procedure, wherein the selecting the subset comprises selecting the one or more performance metrics based on the user having an administrate role;
6) --generating, by the system, overlay data representative of the subset of the feedback information.

Sauer et al. teaches:
1) --receiving image data captured of a healthcare environment where a medical procedure is being performed; (see: column 1, line 59 to column 2, line 2 where image data is being captured in an healthcare environment where a procedure is being performed)
2) --determining descriptive information characterizing the healthcare environment and the medical procedure based on analysis of the image data (see: column 5, lines 7-11 where the information extracted from the medical images is used to augment the guidance display. The information that is extracted is the descriptive information and it is based on the environment and the procedure) and
3) --performing, by the system, an assessment of the healthcare environment and the medical procedure based on the descriptive information (see: column 5, lines 25-30 where an assessment is being performed based on the video feed of the procedure in the healthcare environment. The assessment here is an assessment of the live video and the assessment results in an extended needle path which is then modeled and overlaid graphically to the user. The display is being augmented based on the information that is extracted from the video feed).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) receiving image data captured of a healthcare environment where a medical procedure is being performed, 2) determining descriptive information characterizing the healthcare environment and the medical procedure based on analysis of the image data, and 3) performing, by the system, an assessment of the healthcare environment and the medical procedure based on the descriptive information as taught by Sauer et al. for the image data that is captured and assessed as disclosed by Bradski et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Bradski et al. already assesses captured augmented reality image data thus, one could substitute wherein the assessing is performed with captured medical procedure data and obtain predictable results. Thus, one of ordinary 

Rajasenan teaches:
3) --performing, by the system, an assessment of the healthcare environment, including evaluating performance of role responsibilities of the employee at the healthcare environment; (see: column 5, lines 51-53 and column 61, lines 13-15 where there is a performance evaluation of each role at the facility based on outcomes of their actions. This is an assessment of a state of performance)
4) --determining, by the system, feedback information regarding the healthcare environment or the medical procedure based on the assessment, including determining one or more performance metrics regarding the performance of the role receptibilities; (see: column 11, lines 39-45 and column 61, lines 16-25 where there is a projected best action path and feedback information being determined to improve the role’s performance toward achieving the organization objective)
One of ordinary skill at the time of the invention was filed would have found it obvious to 3) perform, by the system, an assessment of the healthcare environment, including evaluating performance of role responsibilities of the employee at the healthcare environment and 4) determine, by the system, feedback information regarding the healthcare environment or the medical procedure based on the assessment, including determining one or more performance metrics regarding the performance of the role receptibilities as taught by Rajasenan in the system as taught by Bradski et al. and Sauer et al. in combination with the motivation(s) of transparently (see: column 2, lines 50-53 of Rajasenan) considering that Bradski et al. already talks about monitoring employee activity at a company in paragraph [1627].

McKeown et al. teaches:
5) --selecting, by the system, a subset of the feedback information that is relevant to a user based in part on a role of the user in a healthcare environment and the medical procedure, (see: column 7, lines 39-61 where there is information that is selectively shown to an administrator based on their role of being an administrator. Additionally the user was taught as being in a healthcare facility in the Rajasenan reference) wherein the selecting the subset comprises selecting the one or more performance metrics based on the user having an administrate role; (see: column 38, lines 39-43 where there are performance ratings being shown for employees. The hr/administrative role is able to see this information)
6) --generating, by the system, overlay data representative of the subset of the feedback information (see: FIGS. 10 and 11 where the performance (subset of feedback information) is displayed (generated as overlay data)).
One of ordinary skill at the time of the invention was filed would have found it obvious to 5) select, by the system, a subset of the feedback information that is relevant to a user based in part on a role of the user in a healthcare environment and the medical procedure and 6) generate, by the system, overlay data representative of the subset of the feedback information as taught by McKeown et al. in the system as taught (see: column 1, lines 27-37 of McKeown et al.).

As per claim 29, Bradski et al., Sauer et al., Rajasenan, and McKeown et al. in combination teach the method of claim 19, see discussion of claim 19. Bradski et al. further teaches:
--receiving, by the system, audio data and motion data captured at the healthcare environment during performance of the medical procedure, (see: paragraph [0204] where the environmental sensing system provides voice/audio recognition (audio data) and motion capture data including gesture recognition (motion data). Thus, the sensed data (input data) here would contain audio and motion data) and wherein the determining the descriptive information comprises determining the descriptive information based on analysis of the audio data and the motion data (see: paragraph [0204] where the environmental sensing system provides voice/audio recognition (audio data), motion capture data including gesture recognition (motion data), and object recognition (video). Also see: paragraph [0844] where machine learning processing can be used to analyze sensor data. Machine learning is used to determine, learn, and detect patterns).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0026253 to Bradski et al. in view of U.S. Patent No. 7,774,044 to Sauer et al. further in view of U.S. Patent No. 8,407,081 to Rajasenan and further in view of U.S. .
As per claim 20, Bradski et al., Sauer et al., Rajasenan, and McKeown et al. in combination teaches the method of claim 19, see claim 19. Bradski et al. further teaches:
--wherein the determining the descriptive information comprises determining object information identifying objects included in the healthcare environment (see: paragraph [0608]. The invention here identifies and recognizes one or more objects within the mapped facility based on the specific geometries of real objects (object information) within the room. The object information here is what the system uses to determine the locations of the objects).
The combination may not further, specifically teach:
1) --wherein the performing the assessment comprises determining whether a required object for the procedure is missing from the healthcare environment based on the object information.

Cederlof teaches:
1) --wherein the performing the assessment comprises determining whether a required object for the procedure is missing from the healthcare environment based on the object information (see: column 2, lines 17-20 and column 3, lines 55-67 where there is a determination of missing objects from the environment. These objects include all objects within that environment including required objects).
1) wherein the performing the assessment comprises determining whether a required object for the procedure is missing from the healthcare environment based on the object information as taught by Cederlof in the method as taught by Bradski et al., Sauer et al., Rajasenan, and McKeown et al. in combination with the motivation(s) of tracking objects within a scene (see: column 3, lines 55-67 of Cederlof) for the purposes of inventory management and locating inventory.

As per claim 21, Bradski et al., Sauer et al., Rajasenan, and McKeown et al. in combination teach the method of claim 19, see discussion of claim 19. Bradski et al. further teaches:
--wherein the determining the descriptive information comprises determining object information identifying locations of objects included in the healthcare environment (see: paragraph [0608]. The invention here identifies and recognizes one or more objects within the mapped facility based on the specific geometries of real objects (object information) within the room. The object information here is what the system uses to determine the locations of the objects).
The combination may not further, specifically teach:
1) --wherein the performing the assessment comprises determining whether a location of any of the objects is incorrect.

Cederlof teaches:
1) --wherein the performing the assessment comprises determining whether a location of any of the objects is incorrect (see: column 2, lines 17-20 and column 3, lines 55-67 where there is a determination of missing objects from the environment. These objects include all objects within that environment including required objects. A missing objects from the environment determination is a determination that the object is not in the correct location).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) wherein the performing the assessment comprises determining whether a location of any of the objects is incorrect as taught by Cederlof in the method as taught by Bradski et al., Sauer et al., Rajasenan, and McKeown et al. in combination with the motivation(s) of tracking objects within a scene (see: column 3, lines 55-67 of Cederlof) for the purposes of inventory management and locating inventory.

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0026253 to Bradski et al. in view of U.S. Patent No. 7,774,044 to Sauer et al. further in view of U.S. Patent No. 8,407,081 to Rajasenan and further in view of U.S. Patent No. 9,208,474 to McKeown et al. as applied to claim 19, further in view of U.S. 2010/0167248 to Ryan.
As per claim 23, Bradski et al., Sauer et al., Rajasenan, and McKeown et al. in combination teaches the method of claim 19, see discussion of claim 19. The combination may not further, specifically teach wherein the determining the descriptive information comprises determining action information that characterizes actions that are performed during the medical procedure, and wherein the performing the assessment comprises determining whether the action information reflects omission or incorrect performance of a defined procedural action of the medical procedure.

Ryan teaches:
--wherein the determining the descriptive information comprises determining action information that characterizes actions that are performed during the medical procedure, (see: paragraphs [0041] and [0042] where action information (particular movements) that characterizes performed actions are being determined and compared with expected movement metrics) and wherein the performing the assessment comprises determining whether the action information reflects omission or incorrect performance of a defined procedural action of the medical procedure (see: paragraphs [0041] and [0042] where action information (particular movements) that characterizes performed actions are being determined and compared with expected movement metrics. Also see: paragraph [0045] where the actions of the user are monitored. Records of events may be accessed where such records may be useful for identifying a user’s strengths and weaknesses. The deviation protocol here comprises a determination of whether the action information (particular movements/actions of the user) reflects an incorrect performance of a defined procedural action (the user’s weaknesses in terms of medical procedure)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the determining the descriptive information comprises determining action information that characterizes actions that are performed during the (see: column [0042] of Ryan) so that performances can be monitored for purposes of improvement.

As per claim 25, Bradski et al., Sauer et al., Rajasenan, and McKeown et al. in combination teach the method of claim 19, see discussion of claim 19. The combination may not further, specifically teach wherein the determining the descriptive information comprises determining supply information that characterizes medical supplies used during the procedure, and wherein the performing the assessment comprises determining whether the supply information reflects incorrect usage of one or more of the medical supplies.

Ryan teaches:
--wherein the determining the descriptive information comprises determining supply information that characterizes medical supplies used during the procedure, (see: paragraph [0019] where the system is determining the position of instruments 28 and 30. Thus, the system is determining supply information that categorizes the supplies used (the positions of 28 and 30) during the procedure) and wherein the performing the assessment comprises determining whether the supply information  (see: paragraphs [0041] and [0042] where action information (particular movements) that characterizes performed actions are being determined and compared with expected movement metrics. Also see: paragraph [0019] where instruments 28 and 30 include markings and are being monitored for usage. Also see: paragraph [0045] where the actions of the user are monitored. Records of events may be accessed where such records may be useful for identifying a user’s strengths and weaknesses. The deviation protocol here comprises a determination of whether the actions of instruments 28 and 30 (the usage of these supplies) reflects an incorrect performance of a defined procedural action (a weaknesses in the user’s usage of the supply)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the determining the descriptive information comprises determining supply information that characterizes medical supplies used during the procedure, and wherein the performing the assessment comprises determining whether the supply information reflects incorrect usage of one or more of the medical supplies as taught by Ryan in the method as taught by Bradski et al., Sauer et al., Rajasenan, and McKeown et al. in combination with the motivation(s) of scoring the performance of individuals within a medical procedure environment (see: column [0042] of Ryan) so that performances can be monitored for purposes of improvement.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0026253 to Bradski et al. in view of U.S. Patent No. 7,774,044 to Sauer et al. .
As per claim 30, Bradski et al., Sauer et al., Rajasenan, and McKeown et al. in combination teach the method of claim 19, see discussion of claim 19. The combination may not further, specifically teach wherein the determining the descriptive information comprises identifying locations of medical instruments used during the medical procedure and wherein the performing the assessment comprises determining whether one or more of the medical instruments are misplaced based on the medical procedure and the patient receiving the medical procedure.

Austin et al. teaches:
--wherein the determining the descriptive information comprises identifying locations of medical instruments used during the medical procedure (see: column 11, lines 37-56 where locations of the needed instruments for a procedure are being determined based on the determination if an instrument is missing or not) and wherein the performing the assessment comprises determining whether one or more of the medical instruments are misplaced based on the medical procedure and the patient receiving the medical procedure (see: column 11, lines 37-56 where a determination is being made as to whether a medical tool for the medical procedure on the patient is missing).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the determining the descriptive information comprises (see: column 11, lines 55-62 of Austin et al.).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0026253 to Bradski et al. in view of U.S. Patent No. 8,407,081 to Rajasenan further in view of U.S. Patent No. 9,208,474 to McKeown et al. as applied to claim 1, further in view of U.S. 2002/0099273 to Bocionek et al.
As per claim 36, Bradski et al., Rajasenan, and McKeown et al. in combination teach the system of claim 1, see discussion of claim 1. Rajasenan further teaches wherein the one or more objects comprise resources of the healthcare facility (see: column 2, lines 57-61 where there are objects that comprise resources at a healthcare facility).
McKeown et al. further teaches wherein selecting the subset of the feedback information comprises selecting information based on the role being the administrative role (see: FIG. 9B and column 7, lines 39-61 where information is selectively displayed based on the role).

The combination of Bradski et al., Rajasenan, and McKeown et al. may not further, specifically teach:
1) --where the information is resource utilization information regarding utilization of the resources.

Bocionek et al. teaches:
1) --where the information is resource utilization information regarding utilization of the resources (see: paragraph [0021] where resource utilization data is displayed).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) where the information is resource utilization information regarding utilization of the resources as taught by Bocionek et al. for the information as disclosed by the combination of Bradski et al., Rajasenan, and McKeown et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Bradski et al., Rajasenan, and McKeown et al. already teach displaying information specific to a role thus it would be obvious to display this resource utilization information and obtain predictable results. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0026253 to Bradski et al. in view of U.S. Patent No. 8,407,081 to Rajasenan further in view of U.S. Patent No. 9,208,474 to McKeown et al. as applied to claim 1, further in view of U.S. 2015/0209114 to Burkholz et al.
As per claim 37, Bradski et al., Rajasenan, and McKeown et al. in combination teach the system of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the one or more objects comprise medical equipment, and wherein selecting the subset of the feedback information comprises selecting maintenance or technical issues associated with the medical equipment based on the role being a technician role.

Burkholz et al. teaches:
--wherein the one or more objects comprise medical equipment, (see: paragraph [0065] where the medical equipment is the infusion set 44) and wherein selecting the subset of the feedback information comprises selecting maintenance or technical issues associated with the medical equipment based on the role being a technician role (see: paragraph [0065] where there is a subset of feedback information that is displayed in the form of maintenance alert information to the technician. Further see: column 7, lines 39-61 of McKeown et al. where there is selection and display of information based on role).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the one or more objects comprise medical equipment and wherein selecting the subset of the feedback .

Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0026253 to Bradski et al. in view of U.S. Patent No. 8,407,081 to Rajasenan further in view of U.S. Patent No. 9,208,474 to McKeown et al. as applied to claim 1, further in view of U.S. 2004/0153340 to Christ et al.
As per claim 42, Bradski et al., Rajasenan, and McKeown et al. in combination teaches the system of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the performance metrics are based on quality of the performance of the role responsibilities.

Christ et al. teaches:
(see: FIG. 2B and paragraphs [0007] and [0038] where there are quality metrics for a role).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the performance metrics are based on quality of the performance of the role responsibilities as taught by Christ et al. for the performance metrics as disclosed by Bradski et al., Rajasenan, and McKeown et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, McKeown et al. of the present combination of reference teaches employee performance metrics so substituting wherein the metrics include quality of the performance would have obtained predictable results of having performance metrics. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 43, Bradski et al., Rajasenan, and McKeown et al. in combination teaches the system of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the performance metrics are based on quantity of the performance of the role responsibilities.

Christ et al. teaches:
(see: FIG. 2B and paragraphs [0007] and [0038] where there are quantity metrics for a role).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the performance metrics are based on quantity of the performance of the role responsibilities as taught by Christ et al. for the performance metrics as disclosed by Bradski et al., Rajasenan, and McKeown et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, McKeown et al. of the present combination of reference teaches employee performance metrics so substituting wherein the metrics include quantity of the performance would have obtained predictable results of having performance metrics. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0026253 to Bradski et al. in view of U.S. Patent No. 8,407,081 to Rajasenan further in view of U.S. Patent No. 9,208,474 to McKeown et al. as applied to claim 1, further in view of U.S. Patent No. 7,958,079 to Fogel et al.
As per claim 44, Bradski et al., Rajasenan, and McKeown et al. in combination teaches the system of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein evaluating the performance comprises employing machine learning analysis of tracked employee performance data.

Fogel et al. teaches:
	--wherein evaluating the performance comprises employing machine learning analysis of tracked employee performance data (see: column 20, lines 45-64 where there is a performance evaluation for an employee using a machine learning method).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein evaluating the performance comprises employing machine learning analysis of tracked employee performance data as taught by Fogel et al. in the system as taught by Bradski et al., Rajasenan, and McKeown et al. in combination with the motivation(s) of having an automatic feedback loop for improving rules prescribed by human experts (see: column 1, lines 62-65 of Fogel et al.).

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0026253 to Bradski et al. in view of U.S. Patent No. 8,407,081 to Rajasenan further in view of U.S. Patent No. 9,208,474 to McKeown et al. as applied to claim 1, further in view of U.S. Patent No. 8,688,607 to Pacha.
As per claim 45, Bradski et al., Rajasenan, and McKeown et al. in combination teaches the system of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the role responsibilities include entry of clinical codes into one or more medical data entry systems and wherein evaluating the performance comprises evaluating accuracy of the entry of the clinical codes.

Pacha teaches:
--wherein the role responsibilities include entry of clinical codes into one or more medical data entry systems (see: column 6, lines 61-64 where there is input of CPT codes) and wherein evaluating the performance comprises evaluating accuracy of the entry of the clinical codes (see: column 5, line 64 to column 6, line 3 where there is an evaluation of the data that is entered into the system to determine the accuracy of that data).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the role responsibilities include entry of clinical codes into one or more medical data entry systems and wherein evaluating the performance comprises evaluating accuracy of the entry of the clinical codes as taught by Pacha in the system as taught by Bradski et al., Rajasenan, and McKeown et al. in combination with the motivation(s) of identifying missing, inappropriate, or improper documentation (see: column 10, lines 17-19 of Pacha) considering that the present combination teaches employee performance metrics.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626